


Exhibit 10.19.9

 

Execution Counterpart

 

ASSIGNMENT AND ACCEPTANCE

 

This Agreement, dated as of March 21, 2003 is among:  The Doe Run Resources
Corporation, a New York corporation (the “Company”); Regiment Capital II, L.P.,
a Delaware limited partnership, and Lathi, LLC, a Delaware limited liability
company (collectively, the “Assignors”); The Renco Group, Inc., a New York
corporation (the “Assignee”); and Regiment Capital Advisors, L.L.C., a Delaware
limited liability (“Regiment”).  The parties hereby agree as follows:

 

1.  Reference to Credit Agreement; Definitions.  Reference is made to the Credit
Agreement dated as of October 29, 2002 (the “Credit Agreement”) among the
Company, the Lenders (as defined below) from time to time party thereto and
Regiment, as agent for the Lenders (the “Prior Agent”).  Capitalized terms
defined in the Credit Agreement and not otherwise defined herein are used herein
with the meanings so defined.

 

2.  Replacement of Departing Lenders.  Notwithstanding (a) the existence of any
Event of Default and (b) any failure to comply with the notice provisions set
forth in section 11.6 of the Credit Agreement:  (i) the Company hereby requests
that the Assignee replace all the Departing Lenders pursuant to section 11.6 of
the Credit Agreement, effective as of the date specified on Exhibit A as the
“Assignment Date” (the “Assignment Date”); (ii) the Assignee agrees to replace
all the Departing Lenders pursuant to section 11.6 of the Credit Agreement,
effective as of the Assignment Date; and (iii) each of the Assignees and the
Prior Agent hereby consents to the replacement by the Assignee of all the
Departing Lenders pursuant to section 11.6 of the Credit Agreement, effective as
of the Assignment Date.  Each of the parties acknowledges and agrees that it is
entering into this Agreement to effect the replacement by the Assignee of the
Departing Lenders pursuant to section 11.6 of the Credit Agreement, effective as
of the Assignment Date.

 

3.  Assignment and Assumption.

 

3.1.  Assignment by Assignors.  Without recourse, representation or warranty of
any kind (other than as set forth in Section 6), each Assignor hereby sells and
assigns to the Assignee, and the Assignee hereby purchases and assumes from each
Assignor, all interests of such Assignor (including all interests of such
Assignor specified on Exhibit A hereto) in and to such Assignor’s rights and
obligations under the Credit Agreement and the other Credit Documents as of the
Assignment Date (the “Assigned Interests”).

 

3.2.  Assignment by Prior Agent.  Notwithstanding the provisions of section 10.6
of the Credit Agreement:  (a) the Prior Agent hereby (i) resigns as Agent,
effective as of the Assignment Date, and (ii) assigns to the New Agent (as
defined below) all of the Prior Agent’s rights and obligations under the Credit
Agreement and the other Credit Documents as of the Assignment Date; (b) each of
the Assignee and the Company hereby (i) agrees that from and after the
Assignment Date, the Assignee will replace the Prior Agent as Agent under the
Credit

 

--------------------------------------------------------------------------------


 

Agreement (the Assignee in such capacity, the “New Agent”) and (ii) consents to
such appointment; and (c) the New Agent hereby (i) accepts its appointment as
Agent, effective as of the Assignment Date, and (ii) assumes all of the Prior
Agent’s rights and obligations under the Credit Agreement and the other Credit
Documents as of the Assignment Date.

 

4.  Payments.  No later than 1:00 p.m. (Boston time) on the Assignment Date, the
Assignee shall pay to the Prior Agent, as agent for the Assignors, at the Prior
Agent’s address as set forth in the Credit Agreement, in immediately available
United States Funds the amount set forth in Exhibit B hereto (the “Transfer
Amount”).  Promptly upon receipt of the Transfer Amount, the Prior Agent shall
distribute the Transfer Amount, in accordance with the provisions of the Credit
Agreement, to the Assignors and the Prior Agent.

 

5.  Survival of Indemnities.  Notwithstanding the other provisions of this
Agreement, the transfers and assignments made pursuant hereto and any future
amendment of the Credit Agreement or any other Credit Document, the
indemnification provisions, guarantee reinstatement provisions and other
provisions of the Credit Agreement and the other Credit Documents assigned
hereby which expressly survive the termination of the Credit Agreement or any
such other Credit Document, each as in effect immediately prior to the execution
hereof, shall continue to inure to the benefit of the Assignors and the Prior
Agent with respect to any events which happened or actions taken or omitted to
be taken on or prior to the Assignment Date, without derogating from any rights
of the Assignee against the Company or the other Obligors with respect to any
events which happened or actions taken or omitted to be taken on or prior to the
Assignment Date that the Assignee may have acquired in its capacity as a Lender
from and after the Assignment Date pursuant to the transfers and assignments
contemplated by this Agreement.

 

6.  Representations, Warranties, etc.

 

6.1.  Representations and Warranties of Assignors.  Each Assignor represents
that, as of the date hereof, such Assignor owns its Assigned Interests
beneficially and of record, free of any Liens or adverse claims.  Except as set
forth in the immediately preceding sentence, each Assignor and the Prior Agent:

 

(a)  makes no representation or warranty, and assumes no responsibility, with
respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Credit Document or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other Credit Document or any other instrument or
document furnished pursuant thereto; and

 

(b)  makes no representation or warranty, and assumes no responsibility, with
respect to the financial condition of the Company and its Subsidiaries or the
performance by the Company and its Subsidiaries of their obligations under the
Credit Agreement, any other Credit Document or any other instrument or document
furnished pursuant hereto or thereto.

 

6.2.  Representations, Warranties and Agreements of Assignee.  The Assignee:

 

2

--------------------------------------------------------------------------------


 

(a)  represents and warrants that it is legally authorized to enter into this
Agreement;

 

(b)  represents and warrants that it is incorporated or organized under the laws
of the State of New York;

 

(c)  confirms that it has received a copy of the Credit Agreement and any other
Credit Document which it has requested, together with copies of the most recent
financial statements delivered pursuant to Section 6.4 of the Credit Agreement
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement;

 

(d)  agrees that it will, independently and without reliance upon the Assignors,
the Prior Agent or any other Person, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Credit Agreement and the
other Credit Documents;

 

(e)  agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with their terms all the obligations which by the
terms of the Credit Agreement and the other Credit Documents are required to be
performed by it as a Lender or as the Agent under the Credit Agreement; and

 

(f)  acknowledges and agrees that, except for the representations and warranties
of the Assignors set forth in the first sentence of Section 6.1, the transfers
and assignments made by each Assignor and the Prior Agent pursuant to this
Agreement or pursuant to any instrument or document executed in connection with
this Agreement are made specifically without representation, warranty or
recourse by, to or against any Assignor or the Prior Agent.

 

6.3.  Company’s Representations and Warranties.  The Company represents and
warrants to each Assignor, the Assignee, the Prior Agent and the New Agent that
no claim, defense, counterclaim or set-off has been asserted by or, to the
knowledge of the Company, is or will be available to the Company against, any
Assignor or the Prior Agent arising from or relating to the Credit Documents.

 

7.  Assignee Party to Credit Agreement; Release of Obligations of Assignors and
Prior Agent.  From and after the Assignment Date:  (a) the Assignee shall be a
party to the Credit Agreement and have the rights and obligations of a Lender
thereunder and under the other Credit Documents; (b) the Prior Agent shall no
longer constitute the Agent, and the New Agent shall thereupon become the Agent
for all purposes under the Credit Agreement and the other Credit Documents, and
shall have all the rights and obligations of the Agent thereunder; and (c) each
Assignor and the Prior Agent (i) shall, to the extent provided in this
Agreement, relinquish its rights and (ii) shall be released from its obligations
under the Credit Agreement and the other Credit Documents.

 

8.  Confirmation of Credit Security.  The Company hereby confirms and agrees
that, from and after the Assignment Date, the Assignee as the Agent and as a
Lender shall have a security

 

3

--------------------------------------------------------------------------------


 

interest securing the Credit Obligations in all the collateral granted by the
Company and the other Obligors through the Assignment Date pursuant to the
Credit Documents.  The Prior Agent, the Assignors and the Company expressly
authorize the New Agent, on behalf of itself and the Assignee, to file any and
all financing statements, amendments to financing statements, assignments of
mortgages or deeds of trust, patent and trademark assignments, and any other
filings, for the purpose of creating, continuing, perfecting or assigning such
security interest, including, to the extent permitted under applicable law,
without the signature of the Company, the Prior Agent or the Assignors, whether
under Section 9-509 of the Uniform Commercial Code of any jurisdiction or
otherwise.

 

9.  Notices.  All notices and other communications required to be given or made
to the Assignee under this Agreement, the Credit Agreement or any other Credit
Document shall be given or made at the address of the Assignee set forth on
Exhibit A hereto or at such other address as the Assignee shall have specified
to the Assignors, the Company and the Prior Agent in writing.

 

10.  Further Assurances.  The parties hereto agree to execute and deliver such
other instruments and documents and to take such other actions as any party
hereto may reasonably request in connection with the transactions contemplated
by this Agreement, in each case, at the Company’s expense.

 

11.  General.  This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and supersede all current and prior agreements and
understandings, whether written or oral, with respect to such subject matter. 
The headings in this Agreement are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.  The invalidity or
unenforceability of any provision hereof shall not affect the validity or
enforceability of any other provision hereof, and any invalid or unenforceable
provision shall be modified so as to be enforced to the maximum extent of its
validity or enforceability.  This Agreement may be executed in any number of
counterparts, which together shall constitute one instrument, and shall bind and
inure to the benefit of the parties hereto and their respective successors and
assigns, including as such successors and assigns all holders of any Credit
Obligation.  This Agreement shall be governed by and construed in accordance
with the laws (other than the conflict of laws rules) of The Commonwealth of
Massachusetts.

 

[The remainder of this page is intentionally blank.]

 

4

--------------------------------------------------------------------------------


 

[Assignment and Acceptance]

 

Each of the parties hereto has caused this Agreement to be executed and
delivered by its duly authorized officer as an agreement under seal as of the
date first above written.

 

COMPANY:

THE DOE RUN RESOUCES CORPORATION

 

 

 

By:

/s/ David Chaput

 

 

 

Name:  David Chaput

 

 

 

Title:  Vice President—Finance

 

 

 

 

 

ASSIGNORS:

REGIMENT CAPITAL II, L.P.

 

 

 

 

 

 

By:

Regiment Capital Management, L.L.C.,

 

 

 

its General Partner

 

 

 

 

 

 

By:

Regiment Capital Advisors, L.L.C.,

 

 

 

its Manager

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher Kaster

 

 

 

Name:  Christopher Kaster

 

 

 

Title:  Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

LATHI, LLC

 

 

 

 

 

 

By:

Phemus Corporation,

 

 

 

its sole Member

 

 

 

 

 

 

By:

/s/ Phemus Corporation

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE and NEW AGENT:

THE RENCO GROUP, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Roger Fay

 

 

 

Title:  Vice President—Finance

 

 

 

 

 

PRIOR AGENT:

REGIMENT CAPITAL ADVISORS, L.L.C.,

 

 

as Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher Kaster

 

 

 

Name:  Christopher Kaster

 

 

 

Title:  Chief Operating Officer

 

 

5

--------------------------------------------------------------------------------


 

THE DOE RUN RESOURCES CORPORATION

Exhibit A

to

Assignment and Acceptance

 

1.        Assignor

 

Regiment Capital II, L.P. and Lathi, LLC

 

2.        Assignee

 

The Renco Group, Inc.

30 Rockefeller Center

42nd Floor

New York, NY  10112

Telecopy:    (212) 541-6197

 

For payments of interest, principal and other amounts:

 

JPMorgan Chase Bank

ABA# 021000021

A/C# 967101107

Account Name:  The Renco Group, Inc.

 

3.        Assignment Date

 

March 21, 2003

 

4.        Assigned Interests

 

Outstanding Term Loan:

 

Regiment Capital II, L.P.:

 

$

7,750,000.00

 

 

 

Lathi, LLC:

 

$

7,750,000.00

 

 

Unpaid interest and fees with respect to the assigned credits described above,
accrued through the Assignment Date, shall be paid to the Assignors as set forth
herein.

 

5.        Assignors’ Post-Assignment Interest

 

Each Assignor represents that immediately after giving effect to this
assignment, its interest in the following credits is summarized as follows:

 

Term Loan:

 

Regiment Capital II, L.P.:

$

0.00

 

 

 

Lathi, LLC:

$

0.00

 

 

6

--------------------------------------------------------------------------------


 

6.        Assignee’s Post-Assignment Interest

 

The Assignee represents that immediately after giving effect to this assignment,
its interest in the following credit is summarized as follows:

 

Term Loan:

$

15,500,000.00

 

 

7

--------------------------------------------------------------------------------


 

THE DOE RUN RESOURCES CORPORATION

Exhibit B

to

Assignment and Acceptance

 

Transfer Amount

(as of March 21, 2003)

 

Principal of Term Loan

 

$

15,500,000.00

 

 

 

 

 

Accrued Daily Interest on Term Loan

 

$

138,208.33

 

 

 

 

 

Accrued Contingent Interest on Term Loan

 

$

500,000.00

 

 

 

 

 

Prior Agent’s Legal Fees

 

$

32,000.00

 

 

 

 

 

Total

 

$

16,170,208.33

 

 

8

--------------------------------------------------------------------------------
